Citation Nr: 9900532	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  98-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the veterans cause 
of death.  

2.  Entitlement to an increased rating on an accrued benefits 
basis for bilateral otitis media, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased rating on an accrued benefits 
basis for bilateral hearing loss, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from a November 1997 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellants claim 
for service connection for the veterans cause of death.  The 
rating decision also denied the increased rating claims, 
based on accrued benefits, for bilateral otitis media and 
hearing loss.  The appellant filed a timely notice of 
disagreement on these issues, initiating an appeal.  She was 
sent a statement of the case, and filed a timely VA Form 9 
substantive appeal.  She was also afforded a February 1998 
personal hearing at the RO, and an October 1998 video-
conference with a member of the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant, the veterans widow, seeks service connection 
for the veterans cause of death.  She also seeks, on an 
accrued benefits basis under 38 U.S.C.A. § 5121, increased 
ratings for his service connected bilateral otitis media and 
bilateral hearing loss.  At the time of his death, these 
disabilities were each rated as 10 percent disabling.  The 
appellant has been afforded hearings both before a hearing 
officer at the RO and before a member of the Board, and on 
both occasions she stated the veteran had been treated for 
his bilateral ear disabilities at VA medical facilities; 
however, she did not specify the applicable time periods.  
While VA medical center records have already been made a part 
of the claims folder, none are dated subsequent to the early 
1980s.

The appellant has asked the Board to obtain an opinion from 
an independent medical expert.  Before considering the 
appellants request, however, it is necessary to assure that 
all available relevant evidence has been associated with the 
claims folder.

In light of the above, it is necessary to remand this claim 
in order to determine if further VA medical records exist, as 
these records are potentially relevant to the issues on 
appeal.  The appellant should be contacted in order to 
determine if the veteran received VA medical treatment after 
1980, and if so, at what locations.  Those records must then 
be obtained.  

This case is remanded for the following development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  It 
must therefore contact the appellant and 
request she list, to the best of her 
recollection, any and all VA medical 
centers at which the veteran sought 
treatment from 1980 up to the time of his 
death.  Any such records indicated should 
be obtained.  

2.  After completion of the requested 
development, the RO should review the 
appellants claims.  If the actions taken 
remain adverse to the appellant, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).  
- 2 -
